Exhibit 10.2

 

Form of Employee Stock Option Award Notice and Agreement

 

Pernix Group, Inc.

Equity Incentive Plan (“EIP” or the “Plan”)

STOCK OPTION AWARD AGREEMENT

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT of 1933, AS
AMENDED.

 

This Stock Option Agreement (“Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”)

 

BETWEEN:

Pernix Group, Inc. (the “Company”), a corporation organized and existing under
the laws of the State of Delaware, with its head office located at: 151 East
22nd Street, Lombard, Illinois 60148

 

 

AND:

                 (the “Optionee”), an individual with his or her main address
at:                                        

 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Pernix Group, Inc. Equity Incentive Plan (the “Plan”).

 

Total Stock Options:                    

 

Exercise Price Per Share: Equal to the fair market value of the Pernix
Group, Inc. Common Stock (“Common Stock” or “Stock”) as of the Date of Grant.
Fair market value shall be determined in accordance with the Plan document as
defined.

 

Date of Grant:                        

 

Vesting Date: One third of the total number of options granted under this
Agreement shall become exercisable in cumulative fashion on the first
anniversary                      through the third anniversary
                   of the Date of Grant.

 

Acceleration of Vesting: In the event the employee is terminated by the Company,
without regard to cause or reason for termination, all options granted to this
employee under this award agreement shall fully vest. No vesting shall be
accelerated on this option award or any other previously issued award(s) granted
to this employee under the EIP or the Incentive Stock Option Plan in the event
the Employee initiates his own termination / resignation.

 

Expiration Date for Exercise of Options:  Each option granted under this award
that becomes vested on or before the date of the employee’s termination shall
not by its terms expire until and shall be exercisable until the earlier of the
expiration of ten years from the Date of Grant or as of the date of the initial
expiration of the Plan in 2023.

 

Type of Stock Option (indicate type of award):

 

o Qualified Incentive Stock Option (Employees) OR

o Non-Qualified Stock Option (Non-Employee Board Directors)

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

To the extent any provisions of this award agreement are in conflict with the
terms of the EIP or Incentive Stock Option Plan, the provisions of this award
agreement take precedence over the EIP and the Incentive Stock Option Plan.

 

Acknowledgement of Optionee

 

 

 

 

Optionee Signature

Date:

 

 

 

 

CONSENT OF SPOUSE IF APPLICABLE

 

The undersigned spouse of the Optionee to the foregoing Stock Option Agreement
acknowledges on his or her own behalf that: I have read the foregoing Stock
Option Agreement and I know its contents. I hereby consent to and approve of the
provisions of the Stock Option Agreement, and agree that the Stock issued upon
exercise of the options covered thereby and my interest in them are subject to
the provisions of the Stock Option Agreement and that I will take no action at
any time to hinder operation of the Stock Option Agreement on those Shares of
Stock or my interest in them.

 

 

 

NAME OF SPOUSE (IF APPLICABLE)

 

 

 

 

 

[ADDRESS], [CITY], [STATE], [ZIP]

 

 

--------------------------------------------------------------------------------


 

The Corporation and the Optionee hereby agree to the terms and conditions of
this Agreement and have executed it as of the Date of Grant.

 

Approval by Optionee

 

 

 

 

 

 

 

Name of Optionee

 

Signature of Optionee

 

Date of Grant

 

Approval of Pernix Group, Inc. or of the Compensation Committee of the Board of
Directors *

 

 

 

Chairman of the Board of Directors

Don Gunther

 

 

 

 

 

 

 

Director

C. Robert Campbell

 

 

 

 

 

 

 

Director

Carl Smith

 

 

 

--------------------------------------------------------------------------------

*The approval of the Board of Directors (Board) is required on this Agreement if
the Option award is being granted to the President and Chief Executive Officer
of Pernix Group, Inc. or for Members of the Board of Directors unless previously
approved by Board resolution. For other Option awards, the approval of the
President and Chief Executive Officer of Pernix Group, Inc. is required on this
Agreement and the Compensation Committee may approve the total awards to be
approved by the President and Chief Executive Officer award in the form of a
Compensation Committee Board Resolution.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PERNIX GROUP, INC. EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

COMPANY NAME:  Pernix Group, Inc.

 

Attention:

 

1. Exercise of Option. Effective as of today,               , the undersigned
Optionee hereby elects to exercise Optionee’s option to purchase
                 Shares of the Common Stock of Pernix Group, Inc. (the Company.)
under and pursuant to the Equity Incentive Plan (the “Plan”) and the Stock
Option Award Agreement dated September 8, 2014 (the “Option Agreement”).

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement.

 

3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4. Rights as Shareholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the optioned Stock, notwithstanding
the exercise of the Option. The Shares shall be issued to the Optionee as soon
as practicable after the Option is exercised. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided under the terms of the Plan.

 

5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares. 
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

6. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.

 

7. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.

 

8. Governing Law; Severability. This Exercise Notice is governed by the laws of
the State of Delaware.

 

9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.

 

Submitted by:

 

Accepted by:

 

 

Pernix Group, Inc.

 

 

 

 

 

Signature By

 

Optionee

 

 

 

 

 

 

 

President and Chief Executive Officer

Address:

 

 

 

 

 

 

 

Date Received:

 

 

--------------------------------------------------------------------------------

 